       Case 2:21-cv-00186-SRB Document 96 Filed 07/02/21 Page 1 of 6




 1    MARK BRNOVICH                                   AUSTIN KNUDSEN
      ARIZONA ATTORNEY GENERAL                        MONTANA ATTORNEY GENERAL
 2    (Firm State Bar No. 14000)
 3
      Joseph A. Kanefield (No. 15838)                 David M. Dewhirst*
 4    Brunn (Beau) W. Roysden III (No. 28698)           Solicitor General
 5    Drew C. Ensign (No. 25463)                      215 N Sanders St.
      Anthony R. Napolitano (No. 34586)               Helena, MT 59601
 6    Robert Makar (No. 33579)                        Phone: (406) 444-4145
 7    2005 N. Central Ave                             David.Dewhirst@mt.gov
      Phoenix, AZ 85004-1592
 8    Phone: (602) 542-8958                           *pro hac vice granted
      Joe.Kanefield@azag.gov
 9
      Beau.Roysden@azag.gov                           Attorneys for Plaintiff State of Montana
10    Drew.Ensign@azag.gov
      Anthony.Napolitano@azag.gov
11
      Robert.Makar@azag.gov
12    Attorneys for Plaintiffs State of Arizona and
      Mark Brnovich in his official capacity
13
                             UNITED STATES DISTRICT COURT
14
                                    DISTRICT OF ARIZONA
15
16   State of Arizona; State of Montana; and          No. 2:21-cv-00186-SRB
     Mark Brnovich, in his official capacity as
17   Attorney General of Arizona,                     PLAINTIFFS’ MOTION FOR
18           Plaintiffs,                              RECONSIDERATION

19          v.
20   United States Department of Homeland
     Security; United States of America;
21
     Alejandro Mayorkas, in his official
22   capacity as Secretary of Homeland
     Security; Troy Miller, in his official
23   capacity as Acting Commissioner of
24   United States Customs and Border
     Protection; Tae Johnson, in his official
25   capacity as Acting Director of United
26   States Immigration and Customs
     Enforcement; and Tracy Renaud, in her
27   official capacity as Acting Director of U.S.
28   Citizenship and Immigration Services,
             Defendants.
       Case 2:21-cv-00186-SRB Document 96 Filed 07/02/21 Page 2 of 6




 1          Pursuant to LRCiv 7.2(g), Plaintiffs respectfully move for reconsideration of the
 2   portion of this Court’s Order of June 30, 2021, Dkt. 91, (“Order”) finding that the Interim
 3   Guidance is not subject to judicial review and granting Defendants’ Motion to Dismiss
 4   (Dkt. 59). The Order did not consider new “legal authority that could not have been
 5   brought to [the Court’s] attention earlier with reasonable diligence.”
 6                                      INTRODUCTION
 7          Plaintiffs filed their Amended Complaint challenging the January 20 Memorandum
 8   (“Memorandum”) and February 18 Interim Guidance (“Interim Guidance”) issued by DHS
 9   on March 8, 2012, and a Motion for Preliminary Injunction on that same date. Order, Dkt.
10   91 at 5-6. The Amended Complaint alleges that the Memorandum and Interim Guidance
11   were issued in violation of the Administrative Procedure Act and 8 U.S.C. § 1231. Id. The
12   Court heard argument on the preliminary injunction motion on April 8, 2021, and ordered
13   additional briefing, including allowing Defendants’ Motion to Dismiss on that same
14   schedule. Id. at 6. The Court heard argument on both the preliminary injunction and on
15   the motion to dismiss on May 27, 2021, and took the matter under advisement. Order, Dkt.
16   91 at 7; 5/27/21 Tr. at 38.
17          On June 29, 2021, the Supreme Court issued an opinion in Johnson v. Guzman
18   Chavez, 2021 WL 2653264 (U.S. June 29, 2021), in which it interpreted the directive that
19   DHS “shall remove the alien from the United States within a period of 90 days” in 8 U.S.C.
20   § 1231(a)(1)(A), key language to the issues before this Court. On June 30, 2021, this Court
21   issued the Order, which granted Defendants’ Motion to Dismiss. On that same day, counsel
22   for Plaintiffs were drafting a notice of supplemental authority to bring Guzman Chavez to
23   the Court’s attention, but had not completed it by the time the Order was issued. The
24   Court’s June 30 Order did not take Guzman Chavez into account, instead noting Plaintiffs’
25   reliance on “one sentence used by the Ninth Circuit in Lema v. INS” as authority for
26   Plaintiffs’ interpretation of § 1231(a)(1)(A), which the Court did not find sufficiently
27   controlling. Order, Dkt. 91 at 18. Plaintiffs filed an Emergency Motion for Injunction
28   Pending Appeal one day later on July 1, 2021, in which they first brought Guzman Chavez


                                                  1
       Case 2:21-cv-00186-SRB Document 96 Filed 07/02/21 Page 3 of 6




 1   to the Court’s attention, and are filing this Motion for Reconsideration one day after that
 2   on July 2, 2021.
 3                                      LEGAL STANDARD
 4          This Court has discretion to reconsider and modify any intermediate, non-final order
 5   before final judgment. Fed. R. Civ. P. 54(b); Amarel v. Connell, 102 F.3d 1494, 1515 (9th
 6   Cir. 1996) (“[I]nterlocutory orders … are subject to modification by the district judge at
 7   any time prior to final judgment.”). A motion for reconsideration is appropriate where new
 8   legal authority has arisen “that could not have been brought to [the Court’s] attention earlier
 9   with reasonable diligence.” LRCiv. 7.2; Johnson v. Teltara, LLC, 2010 WL 3239388, at
10   *1 (D. Ariz. Aug. 16, 2010) (citing Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS,
11   Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (“Reconsideration is appropriate … if there is an
12   intervening change in controlling law.”)).
13                                          ARGUMENT
14          The Supreme Court’s precedent in Johnson v. Guzman Chavez, 2021 WL 2653264
15   (U.S. June 29, 2021), issued just one day before this Court’s Order, is new legal authority
16   interpreting “shall” in 8 U.S.C. § 1231(a)(1)(A) as mandatory language, resolving a key
17
     element of the Order in the opposite direction. The Order granted Defendants’ Motion to
18
     Dismiss because it “does not read the use of a naked ‘shall’ in § 1231(a)(1)(A) as stripping
19
     the Government of its discretion … and as mandating the removal of all noncitizens with
20
     final orders of removal within 90 days. Section 1231(a)(1)(A) therefore does not suffice to
21
     rebut the presumption of non-reviewability.” Order, Dkt. 91 at 17-18. But the Supreme
22
     Court in Guzman Chavez interprets the directive that DHS “shall remove the alien” in §
23
     1231(a)(1)(A) to mean “[o]nce an alien is ordered removed, DHS must physically remove
24
     him from the United States within a 90-day ‘removal period.’” 2021 WL 2653264, at *4
25
     (U.S. June 29, 2021) (emphasis added). 1 The Supreme Court further holds:
26
27
28          1
             A copy of this opinion has been provided to the Court as Exhibit A to Plaintiffs’
     Emergency Motion For Injunction Pending Appeal, Dkt. 93-1. Pursuant to LRCiv
     7.1(d)(1), Dkt 93-1 Exhibit A is incorporated herein and will not be refiled.

                                                   2
       Case 2:21-cv-00186-SRB Document 96 Filed 07/02/21 Page 4 of 6




 1                 the most natural reading of the “except as otherwise provided”
                   clause is that DHS must remove an alien within 90 days unless
 2                 another subsection of §1231 specifically contemplates that the
 3                 removal period can exceed 90 days. That aligns with the rest
                   of §1231, which contains specific provisions mandating or
 4                 authorizing DHS to extend detention beyond 90 days.
 5   Id. at *10. The Supreme Court thus establishes that the statute issues a command to DHS
 6   in mandatory language and that the only exceptions are those expressly written in the
 7   statute. This confirms Plaintiffs’ “argu[ment] that in this context ‘shall’ means ‘must,’”
 8   and the Ninth Circuit’s similar reading in Lema v. INS, 341 F.3d 853, 855 (9th Cir. 2003),
 9   which this Court distinguished and declined to follow. Order, Dkt. 91 at 17-18.
10
            The Supreme Court’s reading of § 1231(a)(1)(A) necessitates a finding that the
11
     Interim Guidance is not a matter committed to agency discretion and thus any presumption
12
     against reviewability in this regard is rebutted here under Heckler v. Chaney, 470 U.S. 821
13
     (1985).   Chaney provides two independent exceptions to the presumption against
14
     reviewability: the presumption is rebutted where (1) Congress “has provided guidelines for
15
     the agency to follow in exercising its enforcement powers” or (2) “the agency has
16
     consciously and expressly adopted a general policy that is so extreme as to amount to an
17
     abdication of its statutory responsibilities.” Chaney, 470 U.S. at 832-33 and n.4. While
18
     meeting just one of these exceptions is sufficient to demonstrate that the agency action is
19
     reviewable, the Supreme Court’s reading of § 1231(a)(1)(A) supports both Chaney
20
21   exceptions as applied to the Interim Guidance.

22          First, as mandatory language subject only to express statutory exceptions,

23   Congress’s directive in § 1231(a)(1)(A) provides clear “guidelines for the agency to follow

24   in exercising its enforcement powers.” Chaney, 470 U.S. at 832-33 (1985). As this Court

25   noted, such a reading limits the discretion afforded immigration officials. Order, Dkt. 91
26   at 16. As this Court also noted, where this reading was applied by the Southern District of
27   Texas, it found that the removal pause in the January 20 Memorandum, the direct
28   antecedent policy upon which the Interim Guidance was built, was “not an action



                                                 3
       Case 2:21-cv-00186-SRB Document 96 Filed 07/02/21 Page 5 of 6




 1   committed to agency discretion.” Texas v. United States, 2021 WL 2096669, at *38, (S.D.
 2   Tex. Feb. 23, 2021); Order, Dkt. 91 at 17. Therefore, the Interim Guidance is reviewable
 3   because § 1231(a)(1)(A), as interpreted by the Supreme Court, provides a mandate
 4
     constituting “guidelines for the agency to follow” in exercising its removal enforcement
 5
     powers that satisfies the standard in Chaney.
 6
            Second, as Plaintiffs presented in their prior briefing and incorporate here, the
 7
     Interim Guidance is “an abdication of [DHS’s] statutory responsibilities.” Chaney, 470
 8
     U.S. at 833 n.4; Reply in Support of Mot. for Preliminary Injunction, Dkt. 38 at 4-6;
 9
     Response to MTD, Dkt. 70 at 11-13. The Supreme Court’s Guzman Chavez decision
10
     clarifies DHS’s “statutory responsibilities” as mandatory and only subject to express
11
     statutory exception under § 1231, which supports a different outcome in this Court’s
12
     analysis. 2021 WL 2653264, at *4 (U.S. June 29, 2021). This abdication is borne out
13
     through evidence on the record demonstrating a “big drop off in removals” following the
14
15   Interim Guidance—roughly 325 fewer per month in total with only 7 other-priority

16   removals—for which the Interim Guidance is the “only factor” responsible. Plaintiffs’ 3-

17   Page Supplement, Dkt. 79 at 4; 5/27/21 Tr. at 19-20. And this policy’s express and

18   conscious adoption is indicated by Director Johnson’s February 4 email that “only those

19   who meet the [Section B] priorities will be removed.” Suppl. Br. in Support of Mot. for
20   Preliminary Injunction., Dkt. 64 at 3. This abdication provides a second, independent
21   reason why the Interim Guidance is reviewable.
22          Therefore, the Supreme Court’s decision in Guzman Chavez necessitates
23   reconsideration and reversal of the portion of the Order that found that the Interim
24   Guidance is not subject to judicial review and that granted Defendants’ Motion to Dismiss.
25   This represents new legal authority issued one day before the Court’s Order which could
26   not have been brought to the Court’s attention earlier with reasonable diligence, thus
27   satisfying LRCiv 7.2(g)’s requirements.
28



                                                 4
       Case 2:21-cv-00186-SRB Document 96 Filed 07/02/21 Page 6 of 6




 1                                         CONCLUSION
 2          For the forgoing reasons, Plaintiffs respectfully request that this Court reconsider
 3   and reverse its Order of June 30, 2021, to the extent that it (1) found that the Interim
 4   Guidance is not subject to judicial review and (2) granted Defendants’ Motion to Dismiss,
 5   and this Court should deny Defendants’ Motion to Dismiss (Dkt. 59).
 6          RESPECTFULLY SUBMITTED this 2nd day of July, 2021.
 7
 8                                                     AUSTIN KNUDSEN
      MARK BRNOVICH
 9    ARIZONA ATTORNEY GENERAL                         MONTANA ATTORNEY GENERAL

10                                            /s/ David M.S. Dewhirst (with
      By /s/ Anthony R. Napolitano __________ permission)
11    Joseph A. Kanefield (No. 15838)         David M.S. Dewhirst*
      Brunn W. Roysden III (No. 28698)          Solicitor General
12                                            *Pro  hac vice granted
      Drew C. Ensign (No. 25463)
13    Anthony R. Napolitano (No. 34586)       Attorneys for Plaintiff State of Montana
      Robert J. Makar (No. 33579)
14
        Assistant Attorneys General
15    Attorneys for Plaintiffs Arizona and
      Arizona Attorney General Mark Brnovich
16
17
18
19                                 CERTIFICATE OF SERVICE
20
            I hereby certify that on July 2, 2021, I electronically transmitted the attached
21
     document to the Clerk’s office using CM/ECF System for filing. Notice of this filing is
22
     sent by email to all parties by operation of the Court’s electronic filing system.
23
24                                       _/s/ Anthony R. Napolitano_

25
26
27
28



                                                   5
